Citation Nr: 1615511	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability, to include as secondary to service-connected left ear hearing loss disability. 

3.  Entitlement to a compensable evaluation for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983 and from February 1987 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  Also in February 2016, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

The issues of a compensable evaluation for left ear hearing loss and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied the claim for service connection for bilateral defective hearing.  

2.  In December 1996, additional service treatment records were received.

3.  In a January 1997 decision, the RO noted the receipt of additional service treatment records but determined that no change was warranted regarding the denial of service connection for bilateral defective hearing.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 1997 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss disability, to include as secondary to a service-connected left ear hearing loss disability.  


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received since the January 1997 rating decision is new and material and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

The RO initially denied service connection for bilateral defective hearing in April 1994, finding that the condition was not shown in service.  

On December 13, 1996, additional service treatment records were received.  In a January 1997 rating decision, the RO considered the additional service treatment records and found that no change was warranted to the previous rating decision.  See 38 C.F.R. § 3.156(c) (1996).  The Veteran did not file a notice of disagreement within one year nor was new and material evidence received during that time frame.  Accordingly, the decision is final.   

In March 2009, the Veteran submitted a claim to reopen his claim for service connection for bilateral hearing loss.  In the September 2009 rating decision, the RO granted service connection for left ear hearing loss and denied service connection for right ear hearing loss (formerly hearing loss, bilateral).  The Veteran timely appealed this decision.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Initially it is noted that duplicate service treatment records were associated with the electronic record on August 28, 2014.  As these records were before the RO when the rating decision issued in 1997, the provisions of 38 C.F.R. § 3.156(c) are not applicable.

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was previously denied.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Since the January 1997 decision, evidence submitted includes VA treatment records, articles regarding hearing loss due to noise exposure in service, multiple VA audiology examinations, private treatment records, and statements made by the Veteran and his family, including during the Board hearing.  A statement from a private examiner dated February 2016 states that causes of this type of [hearing] loss can vary from noise exposure to heredity, illness, a blow to the head or medication.  The examiner noted that he cannot rule out noise exposure in the Veteran's military service but cannot conclusively say that the Veteran's military service caused this [hearing] loss.  In addition, an August 2011 VA examiner opined that it is at least as likely as not that the Veteran's hearing loss in the right ear is made more serious by the fact that he has hearing loss in the left ear, because two ears with hearing impairment are worse than one.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 1997 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's right ear hearing loss and service, and a nexus between the Veteran's right ear and left ear hearing loss disabilities, which is an element of secondary service connection that was previously unsubstantiated.  

Thus, the Board finds that this evidence is new and material as it relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence has been presented to reopen a previously denied claim for service connection for right ear hearing loss disability.  


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal can be properly adjudicated.  

Regarding service connection for right ear hearing loss, the Board finds that additional medical inquiry is required.  First the August 2011examiner opines that it is at least as likely as not that the Veteran's hearing loss in the right ear is made more serious by the fact that he has hearing loss in the left ear, because two ears with hearing impairment are worse than one.  However, the report does not explain what the examiner means by stating the right ear is made "more serious" by the fact that he has hearing loss in the left ear.  Thus, the Board finds that an addendum opinion is necessary to provide clarity regarding the nature and etiology of the Veteran's right ear hearing loss on a direct and secondary basis.  

Regarding a compensable evaluation for left ear hearing loss, evidence since the last VA examination, including lay statements from the Veteran's family received in February 2016, suggests that the disability may have worsened.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected left ear hearing loss.  

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all non-VA medical care providers, who may possess additional records referable to the issues on appeal. The Veteran should provide all necessary written releases for these records, including for the March 22, 2010 audiogram results from the office of J.L.M., M.D.  See private medical records received on August 13, 2010, which note that audiometric testing was conducted on March 22, 2010, but which do not include the test results.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  Associate with the record any outstanding VA medical records.

3.  Provide notice to the Veteran concerning how to substantiate his claim for service connection on a secondary basis.

4.  After obtaining any additional medical evidence, return the claims file to the examiner who provided the August 2011 opinion, if available.  The examiner shall offer an addendum opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

Based on review of the entire record and history provided by the Veteran, the examiner should provide the following opinions:

a.)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss had its clinical onset during service or is otherwise related to an event or incident in service, to include the conceded noise exposure during service?  The examiner should also address whether it is at least as likely as not that the Veteran has delayed-onset hearing loss that is related to service.  The examiner's attention is directed to the medical literature submitted by the Veteran, the Veteran's hearing testimony indicating he noticed problems with his hearing during his first and second periods of active service and his wife's statement of February 2016 indicating she noticed he would turn the television louder than normal within a couple of years after he got out of the military.  

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss was caused or aggravated (i.e., worsened) beyond its natural progression by his service-connected left ear hearing loss? 

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case, and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

(c)  The examiner should also ascertain the current severity and manifestations of the service-connected left ear hearing loss and provide information regarding the impact on his daily activities.

6.  After completion of the above development and any other development that is deemed warranted, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


